Case 1:18-cv-01442-MSK-NRN Document 45 Filed 06/14/19 USDC Colorado Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

         Civil Action No. 18-cv-01442-MSK-NRN

          LIDIA CUCURULL-ECTOR,

          a Colorado Resident

                  Plaintiff
          v.

          WILBUR L. ROSS,

          Secretary of the United States Department of

                  Commerce Defendant




                                         COMPLAINT


                                JURISDICTION AND VENUE

   1.   Plaintiff Lidia Cucurull-Ector is a Colorado resident. She resides at 1011 North

        Cedar Brook Road, Boulder, Colorado 80304. She is an employee of United States

        Department of Commerce, National Oceanic and Atmospheric Association. At all

        relevant times, she was a resident of Colorado.

   2.   Defendant is the Secretary of the United States Department of Commerce, sued in

        his official capacity as head of that agency.

   3.   Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331 and

        §1343, and this action is authorized and instituted pursuant to 29 U.S.C.




                                                1
Case 1:18-cv-01442-MSK-NRN Document 45 Filed 06/14/19 USDC Colorado Page 2 of 13




        §626(c).

   4.   Venue is proper in this Court as the unlawful employment practices were committed

        within the jurisdiction of the United States District Court for the District of Colorado.

   5.   Ms. Cucurull timely filed an EEO complaint with the Department of Commerce,

        Office of Civil Rights on May 24, 2017, and thereafter amended that complaint on

        several occasions to include the discriminatory and retaliatory actions sued upon.

        More than 180 days have passed since that complaint was filed, and the agency

        has not issued a final decision. She has therefore exhausted her administrative

        remedies as set forth in 29 C.F.R. Part 1614, including 29 C.F.R. § 1614.408.

                                   FACTUAL ALLEGATIONS

   6.   Late 2013 was a difficult time for Ms. Cucurull. She had a miscarriage, was caring

        for a young child, and her marriage was suffering. At that time, she was a

        Cooperative Institute employee and her federal supervisor was Kevin Kelleher,

        then director of the NOAA/OAR/ESRL/Global Systems Division and current head

        of NOAA/OAR/ESRL Boulder. Mr. Kelleher was aware of some of the challenges

        that she was facing and used his position of authority to express an interest in her.

        In late 2013-early 2014 he would regularly stop by her office, close the door, and

        sit close to her. He would often ask about her personal life and tell her that he

        wanted them to be closer.

   7.   On February 5, 2014, Mr. Kelleher and Ms. Cucurull were attending the AMS

        banquet dinner. After she had several drinks, they were intimate. He was also

        married at the time. A few days after this encounter Mr. Kelleher insisted that they



                                                 2
Case 1:18-cv-01442-MSK-NRN Document 45 Filed 06/14/19 USDC Colorado Page 3 of 13




        become involved on a regular basis. Ms. Cucurull was ambivalent, but because he

        was her supervisor, she had difficulty telling him no.

   8.   Beginning on February 9, 2014, and continuing throughout the year, Mr.

        Kelleher tried to persuade Ms. Cucurull to leave her husband. Kelleher falsely

        accused her husband of hiding money from her and being dangerous. During this

        time, she started to believe that, because Mr. Kelleher was in a position of

        authority, her job was potentially in jeopardy if she did not continue the relationship

        with him. However, on March 3, 2014, she received an anonymous email from a

        co-worker warning her that if her relationship with Mr. Kelleher continued her

        career would suffer. Amidst these conflicting concerns, the relationship continued.

   9.   In early 2015 Ms. Cucurull and her husband separated. Several times throughout

        the year she also attempted to end the relationship with Mr. Kelleher, but each time

        he became more insistent that it continue, buying her gifts, cards, and sending her

        affectionate text messages, hand-written notes, and emails.

   10. In August 2015, Ms. Cucurull became a federal employee, and Mr.Kelleher

        became her direct federal supervisor. Later that year, she and her husband

        reconciled, angering Mr. Kelleher.

   11. On February 29, 2016 via text message to Mr. Kelleher, Ms. Cucurull made explicit

        her desire to end their relationship, writing, “I don’t think you are the kind of man I

        can be happy with. I am sure you will not have any trouble finding someone else…”

        Nevertheless, he continued insisting on having sexual relations with her. On March

        1, 2016, he invited himself to her house claiming that he needed to talk to her. She




                                                 3
Case 1:18-cv-01442-MSK-NRN Document 45 Filed 06/14/19 USDC Colorado Page 4 of 13




        again felt that her job was in jeopardy if they did not sleep together, which they did

        that evening. A few days later, she told him to stop sexually harassing her.

   12. Despite her clear desire to end the relationship, Mr. Kelleher continued to subject

        Ms. Cucurull to unwanted attention. On March 12, 13, 14, 15, 16, 18, 20, 23, 24, 27

        and June 15, 2016 he sent her texts calling her “babe” or “baby.” On May 19 and

        September 26, while she was out of the office, he drew smiles and wrote “welcome

        back” on her white board. He continued subjecting her to this type of unwanted

        attention throughout the year.

   13. In addition to this unwanted attention, over the course of 2016, it became clear that

        Mr. Kelleher was subjecting Dr. Cucurull to adverse treatment because she had

        ended their relationship and opposed his continued harassment. In March 2016, he

        accused her of a conflict of interest. In June 2016, he interfered with work-related

        negotiations she was conducting. And he regularly excluded her from management

        meetings.

   14. On October 6, 2016 Ms. Cucurull again told Mr. Kelleher to stop sexually harassing

        her. Afterwards, his retaliation against her intensified. Later that month he tried to

        force her to keep a toxic employee on her team, resulting in her filing a formal

        grievance against him on November 10. He continued to exclude her from

        meetings. On December 16, 2016 he attempted to delay the review process for a

        paper she had submitted for peer review.

   15. In late 2016-17, in an attempt to escape from Mr. Kelleher, Ms. Cucurull sought

        transfer to another OAR lab. On January 27, 2017 in an attempt to continue




                                                4
Case 1:18-cv-01442-MSK-NRN Document 45 Filed 06/14/19 USDC Colorado Page 5 of 13




        controlling her, he wrote a memo requesting that he retain supervisory authority

        over her by being allowed to give input into her performance appraisal. He sought

        this supervisory authority over her even though the transfer would mean that she

        was no longer officially reporting to him.

   16. On February 14, 2017, Ms. Cucurull complained to Human Resources about Mr.

        Kelleher’s sexual harassment and retaliation against her. As a result, she was

        transferred to another lab, AOML in Miami, despite a governmental ‘hiring freeze’.

        As part of the transfer, it was agreed that she would remain in charge of the GOSA

        group in Boulder, which she created. The following month, although she was no

        longer working under him, he attempted to force her to accept a spending plan for

        funds that she had brought into her group. His plan required her to use those funds

        to pay her salary, and he threatened her job by saying that the funds would be sent

        to a contractor if she did not accept his proposal. As a result of this disagreement,

        he took a NESDIS project away from her and has hired a contractor to do her

        work. He has also tried to hide funds from her and falsely accused her of

        improperly using GSD funds.

   17. On May 24, 2017, Ms. Cucurull made a formal EEO discrimination and retaliation

        complaint regarding the actions alleged in paragraphs 6-16 of this complaint.

   18. On May 25, 2017, it was also agreed that Dr. Cucurull, as part of her supervisory

        duties at GOSA, would sponsor a foreign national, Vanderlei Rocha de Vargas, Jr.

        On July 27, 2017, this sponsorship was removed from her by Mr. Kelleher’s

        deputy, Jennifer Mahoney, who was acting at his behest. On July 29, 2017, Mr.




                                                5
Case 1:18-cv-01442-MSK-NRN Document 45 Filed 06/14/19 USDC Colorado Page 6 of 13




        Kelleher, again acting through Ms. Mahoney, began attempts to have Dr. Cucurull

        removed from her leadership role over GOSA.

   19. Contemporaneously, in order to limit his contact with Dr. Cucurull, Mr.

        Kelleher was instructed not to interact with any GOSA employees, because those

        employees are supposed to work under her. However, on August 3, 2017, she

        learned that he had met with two GOSA scientists, Karina Apodaca and Andrew

        Kren, in attempts to solicit negative information about her.

   20. In early September, 2017 Mr. Kren was pressured to withdraw a research proposal

        and was told that he was being treated like a “pawn” in a dispute between Mr.

        Kelleher and Dr. Cucurull. At Mr. Kelleher’s behest, he was then pressured to

        leave GOSA and stop working with Dr. Cucurull, allegedly because she “probably

        won’t survive” as a NOAA employee.

   21. On October 6, 2017, Ms. Mahoney sent an email to Dr. Cucurull’s direct

        supervisor, informing him that GSD was cutting GOSA’s funding by $100,000 for

        the coming year.

   22. On October 18, despite the earlier agreement that Dr. Cucurull, “remains head of

        GOSA,” Ms. Mahoney emailed Robert Atlas and stated that Dr. Cucurull was being

        removed as science advisor for all GOSA Cooperative Institute employees. Ms.

        Mahoney stated that she would become the science advisor for these employees,

        even though she is not part of the group and not scientifically qualified for the role.

        She went on to state that Dr. Cucurull could now only “guide the science” of GOSA

        and that “GOSA CI employees are not her employees.” In that same email, Ms.




                                                6
Case 1:18-cv-01442-MSK-NRN Document 45 Filed 06/14/19 USDC Colorado Page 7 of 13




       Mahoney further undermined Dr. Cucurull’s authority by stating that she would no

       longer be able to sponsor foreign nationals working in GOSA, and that going

       forward all foreign nationals working in Dr. Cucurull’s group would have to be

       sponsored by a GSD staff member.

   23. Also, on October 18, 2018 in a separate email, GOSA Cooperative Institute

       employees Dr. Kren and Dr. Apodaca were told that although they would still

       “coordinate” their travel with Dr. Cucurull, their supervisor, all travel requests would

       have to be approved by three additional people outside GOSA, including Ms.

       Mahoney. Three other GOSA employees later received a similar directive.

   24. During this same timeframe, Ms. Mahoney told Dr. Atlas that GSD was attempting

       to rid itself of GOSA and physically remove the group from the premises, allegedly

       because its work is no longer in “alignment” with GSD’s mission.

   25. On approximately November 1, 2017, Ms. Mahoney told GOSA administrative

       assistant Becky Carlson that Ms. Mahoney was now the supervisor of all GOSA

       Cooperative Institute employees, and that Ms. Carlson should stop supporting the

       GOSA group.

   26. At approximately the same time, Dr. Cucurull contacted NWS to inquire about

       office space for GOSA, so that she would no longer have to share space with GSD,

       and so she could provide space for her subordinates, Ms. Apodaca and Mr. Kren.

       She initially was told by NWS that it could lease to her. However, on November 8,

       a few days after GSD learned of her attempts to move, NWS’s offer was revoked.

   27. During this timeframe, Dr. Cucurull began seeking treatment for Post-Traumatic




                                               7
Case 1:18-cv-01442-MSK-NRN Document 45 Filed 06/14/19 USDC Colorado Page 8 of 13




       Stress Disorder (“PTSD”) caused by Defendant’s discrimination and retaliation

       against her.

   28. On November 10, 2017, Ms. Mahoney emailed Dr. Atlas and falsely claimed that

       Dr. Cucurull was compromising security by continuing to sponsor Dr. Apodaca as a

       foreign national, something that Dr. Cucurull had done without incident since Dr.

       Apodaca first began working for her over one year ago.

   29. In that same November 10 email, Ms. Mahoney wrote that Dr. Apodaca’s “access

       to the building…will likely come to an end at the end of December.” Ms. Mahoney

       wrote this even though beginning January 1, 2018 Dr. Apodaca was to be

       transferred out of GSD and into AOML, beyond Ms. Mahoney’s authority.

       Moreover, neither Ms. Mahoney, nor anyone else at GSD has the authority to bar

       Ms. Cucurull’s CI employees from NOAA’s Boulder facilities

   30. December 4, 2017, Dr. Cucurull was notified by the DOC Office of Inspector

       General that a complaint had been filed against her. After meeting with the

       Administrative Officer assigned to investigate the complaint, it became obvious that

       it was made by either Mr. Kelleher or one of his allies in retaliation for her reporting

       him for sexual harassment.

   31. On approximately December 19, 2017, because the Department of Commerce had

       failed to protect her from ongoing retaliation from Mr. Kelleher and Ms. Mahoney,

       and in an attempt to oppose that retaliation that she was being subjected to, Ms.

       Cucurull sent an open letter to her colleagues explaining the actions that had been

       taken against her.




                                               8
Case 1:18-cv-01442-MSK-NRN Document 45 Filed 06/14/19 USDC Colorado Page 9 of 13




   32. At approximately the same time, the Department, acting through Kelleher and

       Mahoney, refused to lease available office space to Ms. Cucurull for her

       employees.

   33. On January 9, 2018, while attending a conference in Austin, Dr. Cucurull learned

       that Mr. Kelleher was telling her work associates that she had made seven

       complaints against him, all of which were allegedly found to be baseless. Given

       that investigation of her EEO complaint was ongoing at that time, and no finding

       had been issued, this false statement was an obvious attempt by him to retaliate

       by discrediting her.

   34. During that same January 2018, trip, Mr. Kelleher engaged in stalking behavior

       towards Ms. Cucurull by: loitering near her, staring menacingly at her, following her

       around the airport, and following her around the airport’s parking lot.

   35. Contemporaneously with these events, the Department repeatedly refused to act

       on Ms. Cucurull’s outstanding request to change her duty station from Miami to

       Boulder, even though she has worked at the Boulder location for years, and such

       transfers are routine.

   36. Continuing through the winter and spring the Department continued to deny Ms.

       Cucurull the opportunity to lease available office space to house her GOSA

       employees.

   37. On May 14, 2018, Ms. Mahoney again attempted to deny Ms. Cucurull’s

       subordinate Mr. Kren entry into NOAA’s Boulder facility, falsely claiming to security

       personnel that he had been fired and was not allowed into the building. On May 22,




                                               9
Case 1:18-cv-01442-MSK-NRN Document 45 Filed 06/14/19 USDC Colorado Page 10 of 13




        the Department again blocked Mr. Kren’s access to the building, preventing Ms.

        Cucurull from working with him.

   38. On June 27, 2018, only 19 days after this lawsuit was filed, Defendant’s Deputy

        Assistant Administrator Gary Matlock denied Ms. Cucurull’s request to change her

        duty station to Boulder.

   39. Shortly thereafter, Ms. Cucurull learned that Defendant was attempting to remove

        her from the premises. Thus, on October 1, 2018 as a reasonable accommodation

        of her PTSD, she requested that she be allowed to remain in her office and

        supported her request with a letter from her therapist. On October 12, 2018,

        Defendant’s Assistant Administrator Craig McLean wrote in an e-mail that instead

        of allowing her to continue to work in her office, she was to work at home. In the

        same e-mail, he also wrote that he was only going to allow her to do so “contingent

        upon constructive negotiations toward settlement of the ongoing legal dispute.”

        That same day, he approved removing Ms. Cucurull from her office.

   40. On October 16, 2019, Defendant locked Ms. Cucurull out of her office. The next

        day, Mr. Matlock approved removing her belongings, an order that was to be

        carried out in part by Penny Granville, Defendant’s Administrative Officer. On

        October 18, Ms. Granville was contacted by Debbie Ferrara, Defendant’s own

        Reasonable Accommodation Coordinator. In an email to Ms. Granville, Mr.

        McLean, and Mr. Matlock, Ms. Ferrara “strongly advised” them not to remove Ms.

        Cucurull or her possessions from her office. Nevertheless, Defendant did. Later

        that day, Jennifer Mahoney met with Defendant’s security personnel and had Ms.




                                              10
Case 1:18-cv-01442-MSK-NRN Document 45 Filed 06/14/19 USDC Colorado Page 11 of 13




        Cucurull’s access to the building blocked, falsely claiming that doing so was

        necessary for “the safety and security of the other 1,000 tenants in the building.”

   41. On February 25, 2019, Dr. Cucurull learned that she was passed over for a

        position as OAR representative to the Joint Center for Satellite Data Assimilation.

                                 FIRST CAUSE OF ACTION
                         SEX DISCRIMINATION AND RETALIATION
                       TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                     42 U.S.C. § 2000e-2

   42. Defendant engaged in unlawful employment discrimination against Cucurull by

        subjecting her to a hostile work environment based on her sex and her

        engagement in protective activities, and by retaliating against her for complaining

        and opposing sexual harassment and retaliation and the hostile work environment

        it created

   43. The harassment of Ms. Cucurull was severe and pervasive, unwanted, offensive to

        a reasonable person, and substantially altered the conditions of her employment.

   44. Ms. Cucurull’s gender and protected activities were the substantial motivating

        factors in Defendant’s discrimination and retaliation against her.

   45. Defendant’s actions, or lack thereof, against Ms. Cucurull were in violation of 42

        U.S.C. §2000e et seq., particularly 42 U.S.C. §2000e(k).

   46. Ms. Cucurull was injured and deprived of her rights as a result of Defendant’s

        actions against her, or lack thereof.

   47. Defendant acted with reckless indifference to Ms. Cucurull’s rights in its

        discrimination against her.

   48. Ms. Cucurull has suffered damages in an amount to be shown at trial as a result of


                                                11
Case 1:18-cv-01442-MSK-NRN Document 45 Filed 06/14/19 USDC Colorado Page 12 of 13




        Defendant’s actions or lack thereof.

   49. Ms. Cucurull is entitled to compensation for back pay, front pay, lost benefits,

        reinstatement, emotional distress, attorneys’ fees and costs, interest and other

        equitable relief.

                               SECOND CAUSE OF ACTION
                      DISABILITY DISCRIMINATION AND RETALIATION
                                  REHABILITATION ACT
                                     29 U.S.C. § 794

   50. As a person diagnosed with Post-Traumatic Stress Disorder, Ms. Cucurull-Ector

        has a disability.

   51. Ms. Cucurull-Ector is qualified for her job.

   52. Defendant subjected Ms. Cucurull-Ector to adverse actions in the form of removing

        her from her office.

   53. Defendant’s actions were retaliatory, discriminatory, and constituted a failure to

        accommodate.

                                   DEMAND FOR JUDGMENT

          Plaintiff respectfully requests that this Court enter judgment in her favor

   and against Defendant’s and award her all relief as allowed by law, including,

   but not limited to, the following:

          a. Actual economic damages as established at trial;

          b. Compensatory damages including, but not limited to, those for future

              pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

              loss of enjoyment of life, and other nonpecuniary losses;




                                                12
Case 1:18-cv-01442-MSK-NRN Document 45 Filed 06/14/19 USDC Colorado Page 13 of 13




         c. Punitive damages;

         d. Pre-judgment and post-judgment interest at the statutory rate;

         e. Attorneys’ fees, costs and expenses; and

         f. Such further relief as justice requires.



               PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.



              Respectfully submitted this June 7, 2019.



                                              Paul Maxon, attorney for Plaintiff

                                                    /s/ Paul Maxon

                                              Paul Maxon (Atty. Reg. # 37251)
                                              The Law Office of Paul Maxon, P.C.
                                              4450 Arapahoe Ave.
                                              Boulder, CO 80303
                                              Telephone: (303) 473-9999
                                              E-mail: paulmaxon@maxonlaw.com

                                              Attorney for Plaintiff Lidia Cucurull-Ector




                                               13
